*186DISSENTING OPINION
Bland, Judge:
When this case was handed down, before rehearing, I dissented and expressed briefly most of the reasons hereinafter submitted. The opinion which follows, with certain modifications, was prepared with the view that it might express the views of the •court. Unusual consideration has been given to this case, and I dissent again with more reluctance than formerly.
On the 29th of May, 1926, this court held that soccer football shoes, classified by the collector at the port of Chicago as equipment for playing soccer football, were shoes in chief value of leather, and ■therefore entitled to free entry under paragraph 1607 of the Tariff Act of 1922. The judgment of the Board of General Appraisers sustaining the importer’s protest was therefore affirmed. United States v. Parry, 14 Ct. Cust. Appls. 172, T. D. 41696. On the 25th of June, 1926, the Government filed a petition for a rehearing and therein prayed the court to reconsider its decision on the ground that the provision in paragraph 1402 for equipment such as is ordinarily used for the playing of ball games was a designation by use, and was therefore more specific than the provision for shoes in paragraph 1607 of the free list. The petition for a rehearing was granted, and the case was reargued and submitted.
Paragraphs 1402 and 1607 of the Tariff Act of 1922 read as follows:
Par. 1402. ■ Boxing gloves, baseballs, footballs, tennis balls, golf balls, and all other balls, of whatever material composed, finished or unfinished, designed for use in physical exercise or in any indoor or outdoor game or sport, and all clubs, rackets, bats, or other equipment, such as is ordinarily used in conjunction therewith in exercise or play, all the foregoing, not specially provided for, 30 per centum ad valorem; ice and roller skates, and parts thereof, 20 per centum ad valorem.
Par. 1607. Boots and shoes made wholly or in chief value of leather.
A close study of the paragraph, when considered with other possible ■competing paragraphs, and their application to numerous kinds of imported articles, with widely differing characteristics, compels the conclusion that no very satisfactory judicial interpretation of the indefinite language' used can be arrived at — certainly none that may not be attacked, from some angle, with very plausible argument.
Some of the perplexities involved may be suggested by the following interrogatories: Is the expression “equipment” broad enough to include clothing worn while playing the game, or while indulging in the exercises or sport? If so, does it include clothing chiefly used, exclusively used, or occasionally used? If “ordinarily used” implies that it is not always used, does it also imply that it may be used for other purposes as well? Do the words “ordinarily used” call for an application of the doctrine of use in classification, and, if so, is “ordinarily used” to be given the same meaning as “chief use” as heretofore applied by the courts in connection with the doctrine of use? *187If an article is ordinarily used' within the contemplation of the paragraph but is chiefly used in other ways, is it excluded from the ."paragraph?
These questions are propounded not for the purpose of being ’answered in this opinion, but as being illustrative of the difficulties ■that necessarily confront the customs officials and the courts in •applying the paragraph to imported merchandise of the so-called Equipment variety.
While the original opinion in this case did not find that the goods were not provided for in paragraph 1402, it held that paragraph 1607, ■for boots and shoes made wholly or in chief value of leather, specially ■provided for the merchandise; and that, since the so-called sporting "goods paragraph applied only to goods not specially provided for, and since the eo nomine provision for shoes covered soccer football ••shoes, they were entitled to free entry under paragraph 1607.
Since the so-called sporting goods paragraph is ambiguous, not only in the terms used, but in punctuation and in the meaning and effect to be given to certain modifying clause's, especially when considered with other competing paragraphs of the same act, interpretation is necessarily called for. Both the trial court and this court have frequently attempted such interpretation in an effort to give to the paragraph and to other competing paragraphs such meaning as would be most likely to reflect the intent of the legislature. If such intent can be gathered from the language used, when considered with ■other language in the same act or prior acts, or from the history of ■such legislation, or from any other source, recognized in judicial •construction, it is our duty to declare such intent even though in doing so some rule of construction may be violated. Rules of construction are the tools with which we seek to ascertain legislative intent. They are not inviolable and will not be adhered to if considerations more persuasive are in conflict with them.
I think Congress intended to gather into the so-called sporting •goods paragraph all such equipment as reasonably falls within the terms of its provision and to reach out into all parts of the act and draw within the paragraph those things which may be elsewhere provided for, unless they are provided for elsewhere in such a manner -as to indicate that they are ordinarily used in the exercise or play prescribed in the paragraph.
The words "shoes made wholly or in chief value of leather,” as provided for in paragraph 1607, do not indicate an intention to include shoes like those in controversy "ordinarily used” in exercise ■or play. “Soccer football shoes” would indicate such an intention. "Billiard balls” is not only an eo nomine provision for a class of balls but definitely indicates their use.
*188In interpreting indefinite language and ambiguous provisions in a statute it is the duty of the courts, if possible, to give force and effect to each word, phrase, or expression indulged, not only in the provision the meaning of which is in doubt, but in all such other pertinent parts of the act as may be in apparent conflict or are competing in their nature. We should give effect in this instance, if possible, to the words “other equipment,” to “such as is ordinarily used,” and to “not specially provided for,” as well as to “shoes made wholly or in chief value of leather” in paragraph 1607. We should avoid the anomalous result, if possible, of declaring that Congress meant to include polo caps, if exclusively used in polo for the safe, proper, and efficient playing of the game and if dedicated to the playing of the game, and at the same time deny classification, under the same paragraph, to soccer football shoes. Both seem to belong in the same class, and no good reason has been pointed out why they should not receive, and have not received, the same tariff treatment.
The courts, with very few exceptions, have held that an eo nomine provision is controlling -as against a less definite or more general one. One of the exceptions to the rule is that an eo nomine provision must give way to a classification by use. It is also well settled that eo nomine provisions will not control where the intention of the Congress is otherwise indicated.
As a broad, general proposition “shoes made wholly or in chief value of leather” covers all kinds of shoes in chief value of leather worn as footwear by human beings, but in view of many considerations I think the words “shoes made wholly or in chief value of leather,” as found in paragraph 1607, has reference only to such leather shoes as were used and worn by the American people, in general, and as leather shoes were ordinarily worn, and that said provision was not intended to cover a specialized class of shoes, which are designed for a specialized use, and for no other use, like the merchandise involved in this case. I, therefore, am of the opinion that soccer football shoes, which are used solely in connection with playing the game of soccer football, are not within the class of shoes which Congress intended to provide for in paragraph 1607.
In reaching the above conclusions, I would give special emphasis to the definition of equipment as laid down in Cruger’s (Inc.) v. United States, 12 Ct. Cust. Appls. 516. Among other pertinent things, this court there said:
We are consequently of the opinion that the term “equipment” as used in paragraph 1402 means inanimate objects ordinarily used and needed or required for the safe, proper, and efficient taking of physical exercise with balls, and inanimate objects ordinarily used and needed or required for the safe, proper, and efficient playing of any indoor or outdoor ball game or sport.
*189I think this definition should be further qualified and limited by ■adding that such equipment should be equipment for the game or sport as distinguished from such equipment as is only equipment for the player, and further, that such equipment should be designed for and dedicated to such games or sports. The fact that the soccer football shoes may be also dedicated to the use of the player as wearing apparel does not prevent them from being dedicated to the game. In connection with the use of the words “designed for and dedicated to," I have in mind and desire to emphasize again the sentence in Judge Smith’s opinion, in the Cruger’s case, supra, to the effect that—
Articles which, are not necessary or requisite for a special purpose or service and the use of which is dictated by fad, fancy, or fashion, can not therefore properly be called equipment.
The merchandise was found by the collector to be soccer football shoes and was assessed for duty at 30 per centum ad valorem under paragraph 1402 of the Tariff Act of 1922. This action, on the part of the collector, carries with it the presumption that he found the merchandise possessed all the elements and characteristics necessary to bring it within the paragraph. United States v. Vitelli & Son, 5 Ct. Cust. Appls. 151; United States v. Stone & Co., 13 Ct. Cust. Appls. 233, T. D. 41180; United States v. Kaufman & Co., 14 Ct. Cust. Appls. 264, T. D. 41881; United States v. Chichester & Co., 14 Ct. Cust. Appls. 71, T. D. 41579.
There is nothing in the record to impeach or contradict this finding of fact which the collector thus is assumed to have made.
An examination of the provisions of the act as a whole I think indicates an intention on the part of Congress to group within paragraph 1402 all so-called sporting goods of the character indicated unless otherwise definitely and specifically described in such a manner as to clearly indicate a contrary intention. Paragraph 1402 provides for baseballs, footballs, tennis balls, golf balls, and then for other lalls. Notwithstanding the broad provisions for balls in this paragraph, Congress saw fit to specially provide for “billiard, pool, and bagatelle balls.”
In the Gruger’s case we said:
As the record does not disclose that the polo caps and polo helmets are ordinarily used and needed or required for the proper, efficient playing of polo, or for the proper and efficient protection of the players thereof against the hazards of the game, we must sustain the conclusion reached by the board.
If the proof had shown, as it might well have shown, that the polo caps met the definition laid down, doubtlessly they would have been regarded as equipment under paragraph 1402. The evidence in the case at bar shows that soccer football shoes are used for no other *190pütp&B& than for playing soccer football and 'that they are specially cleated for use in that game.
From the description of the importation, from the testimony,, and by virtue of the finding and classification of the collector, I conclude that the soccer football shoes in controversy are equipment, under the definition laid down in Cruger’s, supra, and under the' definition as I would amend it in this case.
I can see no indication that Congress intended that polo helmets, if necessary to the safe and efficient playing of the game of polo,, should be included in paragraph 1402, while soccer football shoes,, which are solely used for playing the game, and which are clearly dedicated to the game, should be on the free list,
¡Furthermore, a consideration of the history of the boots and shoes legislation convinces me that when Congress put boots and shoes ■of leather on. the free list it did not have in mind such sporting, goods as are here under consideration.
If all other considerations were laid aside, I believe the doctrine ■of use should control the classification of the soccer football shoes herein involved. As was heretofore suggested the question may be-asked, if the doctrine of use is applied, How can we depart from Ibn doctrine of chief use, which has been adopted by the courts? To my mind this has been answered by Congress, where instead of chief use it has only required ordinary use, as embodied in the words “ordinarily used." Where Congress enumerates an article of commerce by use, such as “all substances used only for manure" and “all other substances used chiefly for fertilizer,” it has been regarded as a very definite and specific provision and controlling even as against eo nomine provisions. In the instant case Congress has said “such as is ordinarily used.” We applied the doctrine of use where Congress said “chiefly used," we applied the doctrine of use where Congress said “only used,” and we should apply the doctrine of use where Congress says “ordinarily used."
The judgment of the Board of United States General Appraisers (now United States Customs Court) should be reversed.